DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/21/2021 has been entered. Claims 1-11 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2021 was filed after the mailing date of the Non-Final Rejection on 2/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 8, the limitation “second benefit agent” should read “the second benefit agent” in order to refer to “a second benefit agent” recited in lines 6-7.

Regarding claim 1, line 9, the limitation “first benefit agent” should read “the first benefit agent” in order to refer to “a first benefit agent” recited in line 5.

Regarding claim 1, line 9, a grammatical error appears to be present in the limitation “composition plurality of first microneedles”. This grammatical appears to be fixed by reciting “composition of the plurality of first microneedles” instead of “composition plurality of first microneedles”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 2008/0183144 A1) in view of McAllister et al. (US 2007/0078414 A1).
Regarding claim 1, Trautman discloses a microneedle array (1A-1C) comprising a film (Integrated structure formed by elements 18 and 26) having first (surface facing towards element 28) and second (surface facing opposite to element 28), outwardly facing major surfaces, wherein the first, outwardly facing major surface (surface facing towards element 28) has a plurality of stratum corneum piercing microneedles 28 extending therefrom. Trautman further discloses delivering multiple benefit agent at the same time or administered one after the other (paragraph 0114) and teaches dissolving or suspending the benefit agent in the microneedles (paragraph 0105) but is silent regarding a plurality of first microneedles having a first composition and a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second composition and a second benefit agent dissolved in the microneedle material wherein the composition of the plurality of second microneedles and second benefit agent are different from the composition plurality of first microneedles and first benefit agent. 
McAllister teaches a design of a microneedle device comprising a plurality of first microneedles 100a (comprising element 202a) having a first benefit agent 202a and a 
It is further construed that Trautman would be modified in view of McAllister to modify the placement of the first and second benefit agents in Trautman since Trautman is silent regarding placement of the first and second benefit agents. Therefore, Trautman modified in view of McAllister will result in having a plurality of first microneedles having a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second distinct benefit agent dissolved in the microneedle material. A first benefit agent dissolved in the microneedle material is construed as the first composition and a second benefit agent dissolved in the microneedle material is construed as the second composition. The first benefit agent being different from the second benefit agent will result in having different first and second compositions. Thus, Trautman modified in view of McAllister will result in having a plurality of first microneedles having a first composition and a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second composition and a second benefit agent dissolved in the microneedle material wherein the composition of the plurality of second microneedles and second benefit agent are different from the composition plurality of first microneedles and first benefit agent.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the placement of the first benefit agent and the second benefit agent of Trautman to incorporate the plurality of first microneedles including a first composition and a first benefit agent and the second microneedles including a second composition and a second benefit agent as taught by McAllister for the purpose of delivering multiple 

Regarding claim 3, Trautman discloses wherein the plurality of microneedles have a height extending from the first, outwardly facing major surface of about 1 micrometer to about 5000 micrometers (paragraph 0039, lines 3-8).

Regarding claim 4, Trautman discloses wherein the plurality of microneedles all have a substantially uniform height (paragraph 0039, lines 3-8, figure 4).

Regarding claim 7, Trautman discloses wherein individual microneedles 28 of the plurality of microneedles comprise at least one benefit agent (paragraph 0114).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 2008/0183144 A1) in view of McAllister et al. (US 2007/0078414 A1) and further in view of Takada (US 2011/0028905 A1).
Regarding claim 8, Trautman/McAllister (hereinafter referred as “modified Trautman”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Trautman further discloses that two or more drugs could be concurrently delivered to the patient (paragraph 0114) without disclosing the placement of two or more drugs. Furthermore, Trautman is silent regarding wherein individual microneedles of the plurality of microneedles comprise at least two distinct benefit agent. However, McAllister discloses that two or more drugs could be placed separately on different microneedles (figure 2A) and additionally, one microneedle could include more than one drug (paragraph 0045, lines 1-4, “The term agent refers to … combination of several agents” when referring to figure 3. Therefore, one of ordinary skill in the art would 
Additionally, Takada teaches a design of a microneedle for delivering multiple benefit agents (figure 7) wherein individual microneedle 23 of the plurality of microneedles comprise at least two distinct benefit agents (paragraph 0099) for the purpose of delivering multiple benefit agents to the patient (paragraph 0099).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the individual microneedles of the plurality of microneedles of modified Trautman to incorporate wherein individual microneedles comprise at least two distinct benefit agents as taught by Takada for the purpose of delivering multiple benefit agents to the patient (paragraph 0099).

Regarding claims 9 and 10, Modified Trautman is silent regarding wherein at least one individual microneedle of the plurality of microneedles comprises a core section and a sheath section wherein the core section of the at least one individual microneedle comprises a rigid composition.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the individual microneedle of the plurality of microneedles of modified Trautman to incorporate wherein at least one individual microneedle of the plurality of microneedles comprises a core section and a sheath section wherein the core section of the at least one individual microneedle comprises a rigid composition as taught by Takada for the purpose of easily inserting the microneedle array on the body surface (paragraph 0023, lines 13-15).

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0182306 A1) in view of McAllister et al. (US 2007/0078414 A1).
Regarding claim 1, Lee discloses a microneedle array 30 (figure 3) comprising a film 36 having first (surface of element 30 comprising element 34) and second (surface of element 30 opposite to element 34) outwardly facing major surfaces, wherein the first, outwardly facing major surface has a plurality of stratum corneum piercing microneedles 34 extending therefrom, and wherein the plurality of microneedles 34 include at least one benefit agent (paragraph 0037) dissolved in the microneedle material (paragraph 0035). Lee further discloses to have plurality of drugs (paragraph 0015) and an array of 
McAllister teaches a design of a microneedle device comprising a plurality of first microneedles 100a (comprising element 202a) having a first benefit agent 202a and a plurality of second microneedles 100a (comprising element 202b) having a second benefit agent 202b for the purpose of delivering multiple agents concurrently and/or when the multiple agents are not sufficiently compatible to store or administer in a single microneedle (paragraph 0038).
It is further construed that Lee would be modified in view of McAllister to modify the placement of the benefit agents placed in microneedles of Lee to have a plurality of first microneedles having a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second distinct benefit agent dissolved in the microneedle material. A first benefit agent dissolved in the microneedle material is construed as the first composition and a second benefit agent dissolved in the microneedle material is construed as the second composition. The first benefit agent being different from the second benefit agent will result in having different first and second compositions. Thus, Lee modified in view of McAllister will result in having a plurality of first microneedles having a first composition and a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second composition and a second benefit agent dissolved in the microneedle material wherein the composition of the plurality of second microneedles and second benefit 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the placement of the first benefit agent and the second benefit agent of Lee or modify the microneedle array of Lee to incorporate the plurality of first microneedles including a first composition and a first benefit agent and the second microneedles including a second composition and a second benefit agent as taught by McAllister for the purpose of delivering multiple agents concurrently and/or when the multiple agents are not sufficiently compatible to store or administer in a single microneedle (paragraph 0038).

Regarding claim 2, Lee discloses further comprising an adhesive 38 disposed on the first, outwardly facing major surface.

.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of the present rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783